                                             Case 3:19-cv-05602-RS Document 107 Filed 06/14/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       CLARENCE RISHER,                                 Case No. 19-cv-05602-RS (LB)
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                            DISCOVERY ORDER
                                  13              v.
                                                                                            Re: ECF Nos. 102 & 105
                                  14       ADECCO INC., et al.,
                                  15                     Defendants.

                                  16

                                  17         The district judge referred the discovery dispute at ECF Nos. 102 and 105 to the undersigned.1

                                  18   The court denies the letter briefs without prejudice and orders the parties to comply with the

                                  19   dispute procedures in the undersigned’s standing order (attached). The procedures in it require,

                                  20   among other things, that if a meet-and-confer by other means does not resolve the parties’ dispute,

                                  21   lead counsel for the parties must meet and confer in person (if counsel are local) and then submit a

                                  22   joint letter brief with information about any unresolved disputes. The letter brief must be filed

                                  23   under the Civil Events category of “Motions and Related Filings > Motions – General > Discovery

                                  24   Letter Brief.” After reviewing the joint letter brief, the court will evaluate whether future

                                  25   proceedings are necessary, including any further briefing or argument.

                                  26
                                  27
                                       1
                                        Order of Reference – ECF No. 106. Citations refer to material in the Electronic Case File (ECF);
                                  28   pinpoint citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 19-cv-05602-RS (LB)
                                          Case 3:19-cv-05602-RS Document 107 Filed 06/14/21 Page 2 of 2




                                   1      The court understands the procedural context of the plaintiff’s letter brief and the interplay

                                   2   with the discovery cutoff and Civil Local Rule 37-23. Still, the parties must comply with the

                                   3   court’s procedures before the court will have a hearing on any dispute. The court’s standing order

                                   4   has deadlines built in to eliminate foot-dragging and allow resolution of disputes in a short time.

                                   5      In sum, the court denies the motion because it is not joint, but deems the issue timely and

                                   6   preserved under Civil Local Rule 37-3.

                                   7

                                   8      IT IS SO ORDERED.

                                   9      Dated: June 14, 2021

                                  10                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  11                                                    United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 19-cv-05602-RS (LB)                   2
